Citation Nr: 1756528	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist condition.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to November 1996, to include deployment in Southwest Asia during Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 2014 the Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This matter was most recently before the Board in June 2015 when it remanded the claims for further development.  The RO has completed the requested development and returned the matter to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral wrist condition is not related to active duty service.  

2.  The Veteran's prostate cancer is not related to active service.  

3.  The Veteran's gastrointestinal symptoms are not related to his time in active service or his deployment to Southwest Asia.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral wrist condition have not been met.  38 U.S.C. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).  

2.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).  

3.  The criteria for entitlement to service connection for a gastrointestinal condition have not been met.  38 U.S.C. § 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Bilateral wrist condition 

The Veteran claims that his bilateral wrist condition is a result of his work during active service related to sorting and distributing mail or due to an in-service injury while playing sports.  The Board finds that the evidence related to the Veteran's bilateral wrist condition does not support a grant of service connection.  

In order to establish presumptive service connection as a chronic disease an organic disease of the nervous system such as carpal tunnel syndrome must manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  VA regulation specifies that for presumptive service connection based on the one-year presumption, the factual basis may be established by medical evidence, competent lay evidence, or both.  See 38 C.F.R. § 3.307(b).  Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

During service, as shown by the Veteran's service treatment records (STRs), the Veteran sprained his right wrist playing sports and received treatment in April 1986.  The treatment provider also did an X-ray and the results were described as normal apart from some soft tissue swelling on the right wrist.  At his September 1996, the Veteran did check the box for history of swollen or painful joints.   However, clinical findings on his separation examination do not contain any notation for problems with the wrists. 

Post-service, a January 2002 medical history report showed the Veteran answered "no" to whether he experienced swollen or painful joints and "no" to whether he had impaired use of his hands.  A March 2003 Persian Gulf examination note recorded complaints of numbness in the arms and legs, especially when driving.  The Veteran's treatment records show a complaint of right ventral wrist pain in March 2008.  Another complaint of right wrist pain compared to an arthritic pain was reported in May 2009.  An August 2011 Persian Gulf Registry notation indicated the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome, and recommended that the Veteran ask a primary care provider for arm splints.  

At a July 2013 VA examination, the examiner noted that the Veteran's right wrist sprain in service in 1986 had resolved.  The Veteran reported he had trouble lifting and gripping due to pain associated with his right wrist which resulted in numbness.  The Veteran reported he did not experience flare-ups.  The examiner noted a small cystic nodule on the right wrist radial area.  Per imagery, there was no arthritis in the wrists.  The examiner opined that the Veteran's wrist condition was not related to service as the wrist sprain had resolved, and the current problems such as bilateral ulnar neuropathy, diagnosed in 2008, were separate conditions to the wrist sprain in service.  As such the examiner found the Veteran's wrist condition was less likely than not related to active service.  

An addendum opinion to the July 2013 VA examination was written in December 2015.  The examiner noted again that the Veteran's current condition of bilateral ulnar nerve lesion is a separate condition unrelated to anything in the Veteran's service.  The examiner opined that the Veteran does not have a current wrist condition that is at least as likely as not incurred in or caused by his time in active service.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's claim.  At the June 2014 hearing, the Veteran said he had lumps on his wrist in service.  The Veteran's STRs do not show treatment for lumps on the wrists during active service.  While the Veteran is competent to describe symptoms related to a wrist condition, like pain, whether the Veteran has a diagnosable wrist condition or whether a wrist condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his wrist condition relates to service, either directly or as a result of a chronic condition, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the Veteran's treatment records do not show the development of a chronic wrist condition during service, a finding of arthritis within one year of separation from active service, or a nexus between his current or recently diagnosed wrist conditions and his time in active service, the Board finds that the evidence does not support a grant for service condition for a bilateral wrist condition.  

As the most probative and persuasive evidence is against finding that the Veteran's current wrist conditions are related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's wrist condition claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Prostate Cancer 

The Veteran claims that, although his prostate cancer was not diagnosed until 2005, the condition developed in service because he thought he had symptoms which could be related to prostate cancer.  The Board finds that the evidence related to the Veteran's prostate cancer does not support a grant of service connection.  

During service, as evidenced by the Veteran's STRs, there is no overt indication that the Veteran had prostate cancer or that a treatment provider was concerned about the possibility of prostate cancer.  February 1982 and June 1987 medical examinations were normal.  There is a record of hematuria during active service, as well as treatment for urinary tract infections and sexually transmitted diseases.  The Veteran's September 1996 separation examination did not include a report on PSA levels.  

Post-active service, the report of medical history dated January 2002 did not include an analysis on PSA levels.  The Veteran checked "no" on the medical history boxes pertaining to "blood in urine" and "rectal disease, blood from rectum," on the medical history.  

In March 2005 the Veteran was diagnosed with prostate cancer which was treated by surgery to remove the prostate in June 2005.  Eventually the Veteran's PSA levels began to increase again and the Veteran was treated with radiation therapy for his prostate cancer in 2009.  

The Veteran underwent a CT scan in January 2010 for persistent hematuria.  

The July 2013 Gulf War general medical examination noted that the Veteran claimed his prostate cancer may be due to exposure to toxins during his deployment in Southwest Asia.  The examiner noted that prostate cancer was diagnosed when the Veteran was age 44 and opined it was less likely than not related to Gulf War toxin exposure as it was not a presumptive condition of Gulf War service.  

In a December 2015 addendum opinion, the examiner noted that the Veteran was noted to have blood in the urine (hematuria) during active service.  The Veteran's hematuria was "initially idiopathic" according to the examiner and had existed prior to the Veteran's diagnosis of and treatment for prostate cancer, and had continued past his prostatectomy in 2005 and radiation treatment in 2009.  According to the examiner the Veteran's hematuria during military service was not an indication of prostate cancer since it persists despite treatment of prostate cancer to the point that his PSA level at the time of review was less than 0.01.  The examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by active service.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's claim.  At the June 2014 hearing, the Veteran said he had symptoms of prostate cancer while he was still in the service, with emphasis on blood in the urine. In a March 2009 statement, the Veteran said that when he did his separation medical examination, he was told he had high PSA levels.  The Veteran's STRs do not show a notation for measurement of PSA levels during active service.  The Board also notes that the Veteran separated in 1996 and the prostate cancer was diagnosed in 2005.  Additionally, while the Veteran is competent to describe symptoms related to a prostate condition, such as seeing blood in the urine, whether those symptoms are indicative of prostate cancer, whether the Veteran has prostate cancer, or whether it relates to his active service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his prostate cancer started in service do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the most probative and persuasive evidence is against finding that the Veteran's prostate cancer is related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's prostate cancer claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	c.  Gastrointestinal condition 

The Veteran claims that his gastrointestinal condition developed in service and could be related to Gulf War service.  The Board finds that the evidence related to the Veteran's gastrointestinal symptoms does not support a grant of service connection.  

Compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2021.  38 U.S.C. § 1117 (a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2017).  

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness, such as joint pain.  Id. at 9.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii) (2017).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017).  

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

The Veteran's STRs show a February 1992 pre-enlistment examination and a June 1987 examination were normal for medical history related to gastrointestinal issues.  The Veteran reported for treatment of gastrointestinal symptoms to include vomiting, nausea, diarrhea, indigestion, and dizziness, in September 1992.  The Veteran was diagnosed with viral gastroenteritis.  On the Veteran's September 1996 separation examination, he checked the medical history for "frequent indigestion" and noted that the September 1992 gastrointestinal problem lasted 5 days.  

Post-service on a January 2002 medical history the Veteran denied frequent indigestion, rectal disease, blood from the rectum, and blood in the urine.  

In July 2009 the Veteran underwent a colonoscopy and an esophagogastroduodenoscopy (ENG) which found signs of chronic gastritis and internal hemorrhoids.  The July 2009 addendum confirmed the presence of H. pylori in the Veteran's stomach which the doctors addressed with a treatment regimen for H. pylori infection.  

At an August 2011 Gulf War registry appointment, the examiner noted the Veteran complained of reflux, and constipation for which he used laxatives.  The examiner noted a diagnosis of "constipation, under treatment."  

A July 2013 VA examination noted the Veteran's history of gastroenteritis in 1992 had resolved.  The Veteran complained of hemorrhoids, and infrequent diarrhea.  The examiner noted the Veteran had been diagnosed with anorexia but had recently gained 20 pounds and was not on continuous medication for gastrointestinal issues.  The examiner opined that the Veteran's gastrointestinal symptoms at the time were less likely than not related to active service, and more likely related to his treatment for prostate cancer, referring to a September 2012 colonoscopy which showed findings consistent with radiation protopathy which can cause diarrhea.  

A December 2015 addendum opinion explained that the Veteran's STRs did not show evidence of a chronic gastrointestinal condition during service or within the twelve months after separation and that the 1992 gastroenteritis episode had resolved.  The examiner opined that the Veteran's current gastrointestinal symptoms are unrelated to that acute gastrointestinal episode, and that the Veteran does not have a gastrointestinal condition diagnosis which is at least as likely as not related to active service.  

The Board has not overlooked the lay statements with respect to the Veteran's claim.  At the June 2014 hearing, the Veteran said he had gastrointestinal symptoms on active duty, saying that sometimes he did not go to the doctor for it, but around 1991 he stated he went to the doctor and they treated him for possible flu.  The Veteran then stated he had some gastrointestinal issues in March 1992 which were treated with medication which stopped him from going to the bathroom so often.  The Veteran stated he still has gastrointestinal issues and tries to avoid eating foods that irritate his gastrointestinal system.   The Veteran's wife also testified that the Veteran had gastrointestinal issues "several times" on active duty.  Although the Veteran states that he had gastrointestinal symptoms prior to radiation treatment, whether those symptoms are indicative of a particular gastrointestinal disorder or disorders, or whether it relates to his active service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his current gastrointestinal symptoms are related to his gastrointestinal experiences in service do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Veteran's gastrointestinal symptoms have been attributed to known diagnoses including viral gastroenteritis, H. pylori infection, and radiation treatment for prostate cancer.  Accordingly, the Veteran's current symptoms are not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  See also 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

The medical examiners have opined that the Veteran's gastrointestinal symptoms in service were part of an acute episode and not related to any current symptoms, and that the Veteran's current gastrointestinal symptoms are less likely than not related to active service.  

As the most probative and persuasive evidence is against finding that the Veteran's current gastrointestinal symptoms are related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's gastrointestinal condition claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral wrist condition is denied.  

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for a gastrointestinal condition is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


